         Case 3:13-cr-00226-RNC Document 427 Filed 01/15/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                         :   Criminal No. 3:13CR226 (RNC)
                                                 :
               v.                                :
                                                 :
DANIEL CARPENTER                                 :   January 15, 2019


       SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
       REPONSE TO DEFENDANT’S MOTION FOR BOND PENDING APPEAL

       The Government respectfully submits this second motion seeking an extension, until

January 18, 2019, to submit its response to Mr. Carpenter’s motion for bond pending appeal. The

Government has conferred with counsel for the defendant, Jonathan J. Einhorn, Esq., who does

not oppose this request. In support of this motion, the Government submits the following:

       1.      On December 3, 2018, the Court sentenced Mr. Carpenter to 30 months of

imprisonment to be followed by 36 months of supervised release. See Judgment, ECF No. 411.

The court set a self-surrender date of March 4, 2019.

       2.      On December 4, 2018, Mr. Carpenter filed a notice of appeal. ECF No. 397. On

December 20, 2018, he filed a motion in this Court for bond pending appeal. ECF No. 408. On

January 11, 2019, the Court granted the Government’s motion for an extension to file its response

to January 15, 2019.

       3.      The Government respectfully requests an additional extension until January 18,

2019, to file its response. The Government has been working to complete its response but needs

additional time to research certain issues raised in Mr. Carpenter’s motion.

       4.      In addition, on January 11, 2019, Mr. Carpenter’s counsel contacted the

undersigned to discuss the parties’ positions with respect to bail pending appeal in the hopes of

coming to an agreement. The Government needs additional time to confer with Mr. Carpenter’s
         Case 3:13-cr-00226-RNC Document 427 Filed 01/15/19 Page 2 of 3



counsel about the parties’ positions and a possible agreement.

       5.      The Government has conferred with Mr. Carpenter’s counsel, John J. Einhorn, Esq.,

who filed the motion for bond on Carpenter’s behalf. Attorney Einhorn does not oppose the

Government’s request.

       WHEREFORE, the Government respectfully requests that the due date for its response to

Mr. Carpenter’s motion for bond pending appeal be extended to January 18, 2019.



                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY


                                             /s/ Neeraj N. Patel
                                             NEERAJ N. PATEL
                                             ASSISTANT U.S. ATTORNEY
                                             Federal Bar No. phv04499
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             Tel: 203-821-3700
                                             Email: Neeraj.Patel@usdoj.gov




                                                2
         Case 3:13-cr-00226-RNC Document 427 Filed 01/15/19 Page 3 of 3



                                  CERTIFICATION OF SERVICE

       This is to certify that on January 15, 2019, a copy of the foregoing Motion for Extension
of Time was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                        BY:     /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                   3
